Citation Nr: 1335931	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability of the eyes (other than presbyopia), to include xerophthalmia, dry eye syndrome, and light sensitivity (claimed as residuals of an eye injury).

2.  Entitlement to service connection for residuals of a left foot injury. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to February 1973 and from August 2002 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and May 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

These matters have previously been before the Board, most recently in January 2013, at which time the Board remanded the claims for additional development of the evidence of record.  The Board errs as a matter of law when it fails to ensure compliance with remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  With respect to the Veteran's claim for service connection for a disability of the eyes, the Board finds that there has been substantial compliance with the remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999).

In August 2013, the Veteran's representative raised claims for service connection for a hypertensive disorder, an increased rating for a lumbar spine disability, and entitlement to a total disability rating based on individual unemployability, but these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.

The issue of service connection for residuals of a left foot injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The more probative, competent, and credible evidence of record does not support a finding that a relationship exists between the Veteran's eye disability and active duty service.


CONCLUSION OF LAW

The Veteran's eye disability was not incurred or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated in August 2005 and June 2006 provided all appropriate notification to the Veteran, and the Veteran has received several readjudications of his claim since the June 2006 notification.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Private medical records, VA medical records, and records from the Social Security Administration (SSA) have been obtained and reviewed in connection with this appeal.  

The Veteran has not been afforded a VA medical examination in connection with his claim because no such examination is necessary.  VA must provide a medical examination when there exists: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the instant case, the record is missing evidence as to the second and third McLendon elements, namely in-service injury or disease and an indication that such disability may be associated with the Veteran's service.

The facts of this case are different than those in Charles v. Principi, 16 Vet. App. 370 (2002), in which the United States Court of Appeals for Veterans Claims (Court) held that VA erred in failing to obtain a medical nexus opinion when evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  With respect to the Veteran's claim for service connection for an eye disability including light sensitivity and dryness, there is no documentary evidence of complaints of such conditions in service, and as shown more fully below, while the Veteran may be competent to convey symptoms of light sensitivity and dryness, his assertion that such symptoms occurred in service are not credible and he is otherwise not capable of stating that such symptoms were representative of an eye disorder.

The Veteran participated in a videoconference hearing before the undersigned in September 2008, and a transcript of this hearing is of record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran contends that he has a disability of the eyes (other than presbyopia), to include xerophthalmia, dry eye syndrome, and light sensitivity, which he claims are residuals of an in-service eye injury.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the first Hickson element, in May 2007, the Veteran was diagnosed with dry eye syndrome of both eyes, and he was prescribed artificial tears in treatment of this condition.  Therefore, a current disability is shown.

With respect to the second Hickson element, an in-service disease or injury, the Veteran is competent to testify as to his own observable symptomatology and in-service experiences.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has alleged that he experienced an eye injury around September 2002 as a result of staring into bright sunlight while serving on the flight line in Cuba.  While the Veteran is indeed competent to provide such evidence, as will be discussed in further detail below, the Board finds that the Veteran's current description of such an in-service injury not to be credible.  The Board, as the fact finder, must determine the credibility of lay evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

The Board has thoroughly reviewed the Veteran's service treatment records for any suggestion that the Veteran experienced dry eyes or light sensitivity as a result of in-service sunlight exposure, and it has found no such suggestion.  In an October 2002 Optometry Clinic report, the Veteran complained of slight blurred vision, and the Veteran was diagnosed with presbyopia [a condition, the Board notes, for which the Veteran was separately denied service connection in August 2009].  No diagnosis relating to eye dryness or light sensitivity was made.  In December 2002, the Veteran underwent an evaluation for photorefractive keratectomy vision-correction surgery.  In a February 2003 Post-Deployment Health Assessment, the Veteran denied having any unresolved medical problems that developed during his deployment.  In an April 2003 Report of Medical Assessment, the Veteran indicated that he had not suffered from any injury or illness while on active duty for which he did not seek medical care.  The Veteran further stated that he had no conditions that limited his ability to work in his primary military specialty, and he had no other concerns about his health.  In a July 2003 Report of Medical History, the Veteran denied experiencing eye disorders, eye trouble, or loss of vision in either eye.  In a July 2003 Report of Medical Examination, the Veteran's opthalmoscopic, pupil, and ocular motility evaluations were all normal.  In a November 2003 Annual Certificate of Physical Condition, the Veteran stated that he had no physical defects that might restrict his performance on active duty or prevent his mobilization.  In a May 2007 VA treatment record, the only ocular history that the Veteran related was that he was hit in the left eye 30 years prior with electrical wire.  

The Board observes that the Veteran consistently denied experiencing symptoms such as eye dryness or light sensitivity soon after his claimed September 2002 eye injury.  The Veteran made no complaints of such symptoms in October 2002, December 2002, February 2003, April 2003, July 2003, and November 2003.  Indeed, following service, the Veteran did not complain of any in-service events or injuries to a May 2007 VA clinician.  The Board affords these contemporaneous statements failing to complain of any such symptoms with greater probative weight than the Veteran's more current assertions that he experienced light sensitivity and eye dryness in service.  Accordingly, the Board finds that the more credible and probative evidence of record does not support a finding of an in-service disease or injury, and the Veteran's claim fails on this basis alone.  As the Veteran has failed to show the presence of an eye disability during service, the Board finds the remaining question of medical nexus to be irrelevant.  In this regard, the Board first notes that while the Veteran may be competent to say he experienced dry eyes or light sensitivity in service, this is not the type of condition that he, as a lay person, state is a disorder that is linked to service.  Moreover, the evidence of record also does not include any competent evidence showing that any current eye disability is related to the Veteran's service.  Therefore, the claim would also fail on this basis.  As stated above, an examination is not needed because the credible evidence does not show any relevant event, disease, or injury that arose during service.  38 C.F.R. § 3.159 (2013).

In sum, the Board finds that the preponderance of the evidence is against the claim for service connection for an eye disability, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability of the eyes (other than presbyopia), to include xerophthalmia, dry eye syndrome, and light sensitivity, is denied.



REMAND

The Veteran's claim of entitlement to service connection for residuals of a left foot injury must be remanded.  Although the Board regrets the delay associated with this additional remand, further development of the record is required before the Board may render a decision.  The Board errs as a matter of law when it fails to ensure compliance with remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's January 2013 Remand instructed the AMC to schedule the Veteran with a physical examination with an appropriate medical doctor.  After examining the Veteran, the examiner was asked to address the following:

What are the diagnoses of the Veteran's post-service left foot disorders? 

Is it at least as likely as not (50 percent probability or more) that any of the Veteran's post-service left foot disorders were caused by his service-connected left thigh disorder?

Is it at least as likely as not (50 percent probability or more) that any of the Veteran's post-service left foot disorders were aggravated by his service-connected left thigh disorder?

The Veteran underwent an examination in February 2013.  The examiner did not offer an opinion as to whether the Veteran's left foot disorder was caused or aggravated by his service-connected left thigh disorder.  In June 2013, the AMC noted this deficiency and requested an independent medical opinion from the AMC medical officer.  In July 2013, the AMC medical officer, without examination of the Veteran, opined that it was less likely than not that the Veteran's left foot condition was related to an in-service injury or the Veteran's service-connected quadriceps strain and degenerative disc disease of the lumbar spine.

The Board finds the February 2013 examination, as supplemented by the July 2013 independent medical opinion, to be inadequately compliant with the terms of the January 2013 Remand for two reasons.  First, the July 2013 independent medical opinion was offered by a physician who had not himself examined the Veteran, contrary to the terms of the Board's January 2013 Remand.  Second, the independent medical opinion did not address whether the Veteran's service-connected disabilities aggravated the Veteran's claimed left foot condition.  Accordingly, on remand, the Veteran should be provided with an additional physical examination addressing these issues.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an examination by a physician of appropriate expertise.  The claims file should be provided to the examiner in connection with the examination.  The examiner should conduct all indicated tests and studies.  After a review of the record on appeal and an examination of the claimant, the examiner who examined the Veteran should provide answers to the following questions:

a)  What are the diagnoses of the Veteran's post-service left foot disorders?

b)  Is it at least as likely as not (that is, a 50 percent probability or greater) that any of the Veteran's post-service left foot disorders were caused by his service-connected left thigh disorder or degenerative disc disease of the lumbar spine?

c)  Is it at least as likely as not (that is, a 50 percent probability or greater) that any of the Veteran's post-service left foot disorders were aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by his service-connected left thigh disorder or degenerative disc disease of the lumbar spine?

A detailed rationale for all opinions expressed should be provided; that is, each opinion should clearly indicate how the examiner arrived at the stated conclusion.

2.  Thereafter, review the claims folder to ensure that the foregoing development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and the case should thereafter be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be




handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


